Exhibit32.1 CERTIFICATION PURUSANT TO 18 U.S.C. 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of PhytoMedical Technologies, Inc. (the Company) on Form10-Q for the quarter ended June 30, 2010 as filed with the Securities and Exchange Commission on August 13, 2010 (the Report), I, Amit S. Dang, President, Chief Executive Officer, and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 13, 2010 By: /s/ Amit S. Dang Amit S. Dang President, Chief Executive Officer, Chief Financial Officer, Director
